Title: To Benjamin Franklin from the Abbé ——— Thomas, 7 May 1784
From: Thomas, ——, abbé
To: Franklin, Benjamin



à Paris ce 7 may 1784.

Au mois d’Octobre 1781 j’ai fait passer a Mr Williams Negt etabli à Nantes un Ballot de Marchandises marqué T.H. No 1.

contenant toiles de Coton futaines et Bazins, Bas et Bonnets de Coton, enfin grose Draperie en Laine, en le priant d’expedier le dit Ballot pour l’Amerique Septentrionale pour mon Compte et a mes Risques et fortunes, moyennant les Droits de Commission dont nous etions convenus, le laissant au reste maitre du Choix des Corespondants auxquelles il l’adresseroit. Mr Williams l’a envoyé a Mrs. Bache et Shée Negts a Philadelphie. J’avois expréssement demandé a Mr Williams qu’il m’obtint le plus promptement possible un compte de Ventes et des Observations d’après lesquelles je pusse diriger et étendre cette Speculation, ce premier Ballot ne devant être regardé que comme un Echantillon. Cependant me voici au mois de May 1784 sans avoir pû l’obtenir. Au mois de juin dernier, Mr Williams m’à fait passer une Remise à Compte, et dans la lettre qui l’a renfermoit il m’anoncoit que ces Mrs. lui disoient que par leur prochaine ils lui remettroient le Compte de Vente et la Remise pour Solde. A en juger par la datte de l’acceptation de la Traite, il y a plus de 15 mois que Mrs Bache et Shée promettoient compte et remise par leur prochaine, et ni l’un ni l’autre ne sont arrivés. Mr Williams a qui j’en ai temoigné mon étonnement, m’a repondu par Ecrit dabord, et tout recemment encore de vive voix qu’il n’en etoit pas moins Surpris que moi même et qu’il me conseilloit de leur ecrire directement. Je l’ai deja fait 2 fois, j’enverai un Triplicata par le premier paquebot; mais j’aurai bien plus de Confiance dans une Récommandation de son Excéllence Mr le Docteur Franklin si j’étois asses heureux pour l’Obtenir. Je ne doute pas qu’elle me procurat plus promptement et plus surement ce que je demande avec justice, a ce qu’il me semble, savoir un Compte de Vente, une Remise pour Solde et a court terme. Independamment de l’Ancienté de ma créance, je puis encore représenter les Risques énormes que j’ai courus, ayant fait partir sans assurance, sur l’Avis de Mr Williams, et dans un tems ou nous etions si maltraités que nos Chambres ne vouloient plus assurer a quelque Prix que ce fut. Au reste je rends la plus Haute

Justice a Mrs Bache et Shée; tous les rapports sont a l’avantage de cette maison vraiment Respectable; je suppose seulement que l’Objet pour lequel je réclame, n’étant qu’un Essay, ne leur a pas paru asses important pour meriter toute leur Attention, et qu’ils m’ont oublié./.

(Signe) Thomas

